IKUTA, J.,
dissenting:
The Oregon Supreme Court has given us our marching orders. “When the text of a statute is truly capable of having only one meaning, no weight can be given to legislative history that suggests — or even confirms — that legislators intended something different.” State v. Gaines, 346 Or. 160, 173, 206 P.3d 1042 (2009). The Oregon Supreme Court expects the state legislature to know this rule, and quoted (with approval) Representative Max William’s statement that “We still have to mean what we say when we say it. We can’t say, black and then * * * all agree that black meant white. That’s not going to work.” Id. at 173 n. 10, 206 P.3d 1042.
Here, the text of section 701.131(1), as it existed in 2008, prohibits an unlicensed contractor from commencing “a court action for compensation for the performance of any work or for the breach of any contract for work that is subject to” the contractor licensing law. See Or.Rev.Stat. § 701.131(1) (2008) (emphasis added). Oregon state courts define the term “action” to mean the “judicial proceeding involving a demand for relief that must be independently commenced and adjudicated,” Abbott v. Baldwin, 178 Or.App. 289, 298, 36 P.3d 516 (2001), while the term “claim” merely refers to “[t]he aggregate of opera*611tive facts giving rise to a right enforceable by a court,” Ram Technical Servs., Inc. v. Koresko, 346 Or. 215, 236, 208 P.3d 950 (2009).1 In other words, the plain language of the 2008 statute prohibits unlicensed contractors from bringing independent court actions, but not from bringing claims or counterclaims.
The 2008 statute amended an earlier version of § 701.131(1) that was broader in scope: it prohibited an unlicensed contractor from raising “a claim” in state court. Or.Rev.Stat. § 701.065(1) (2006); see also Splinters, Inc. v. Andersen/Weitz, 192 Or. App. 632, 639-41, 87 P.3d 689 (2004) (applying statute to unlicensed contractor’s counterclaims). There can be no doubt that the 2008 amendments changed the law when it changed the word “claim” to “court action.” As a state appellate court succinctly stated:
[b]y changing the language of the claims bar to prohibit an unlicensed contractor from commencing a court action, rather ' than a claim, the amendments permit an unlicensed contractor to file any counterclaim or third-party claim, even if that claim seeks compensation for construction work, provided the contractor does not commence a court action for compensation.
Pincetich v. Nolan, 252 Or.App. 42, 48 n. 3, 285 P.3d 759 (2012). In other words, “the amendments had a substantive effect.” Id. The state legislature apparently agreed. In 2013, the legislature once again amended § 701.131 to return it to its original broader scope. Under the 2013 amendments, the “court action” language is gone, and the new version of § 701.131 now prohibits an unlicensed contractor from commencing a “claim” for contractor work. Or.Rev.Stat. § 701.131(1) (2013).
In sum, while the 2008 statute was in effect, unlicensed contractors could bring counterclaims. The majority ignores the plain language of the 2008 statute by giving effect to what the majority thinks the legislature probably meant. Op. at 609-10. Under Oregon law, “[tjhat’s not going to work.” Gaines, 346 Or. at 173 n. 10, 206 P.3d 1042. Though the legislature might have meant to prohibit “causes of action,” that is not what it said. Because the 2008 version of Or.Rev.Stat. § 701.131(1) does not apply to counterclaims, I would reverse and remand for further proceedings. There is nothing either absurd nor unreasonable about giving effect to the language the state legislature enacted.
For these reasons, I respectfully dissent.

. Abbott also defines the term "action” to mean the same as the term “case,” 178 Or. App. at 298, 36 P.3d 516, which likewise refers to the entire proceeding, not an individual claim or counterclaim, see State v. Cun*612ningham, 161 Or.App. 345, 352, 985 P.2d 827 (1999).